
  Morocco 2011
  
  

  

  


Preamble


With fidelity to its irreversible choice to construct a democratic State of Law, the Kingdom of Morocco resolutely pursues the process of consolidation and of reinforcement of the institutions of a modern State, having as its bases the principles of participation, of pluralism and of good governance. It develops a society of solidarity where all enjoy security, liberty, equality of opportunities, of respect for their dignity and for social justice, within the framework of the principle of correlation between the rights and the duties of the citizenry.


A sovereign Muslim State, attached to its national unity and to its territorial integrity, the Kingdom of Morocco intends to preserve, in its plentitude and its diversity, its one and indivisible national identity. Its unity, is forged by the convergence of its Arab-Islamist, Berber [amazighe] and Saharan-Hassanic [saharo-hassanie] components, nourished and enriched by its African, Andalusian, Hebraic and Mediterranean influences [affluents]. The preeminence accorded to the Muslim religion in the national reference is consistent with [va de pair] the attachment of the Moroccan people to the values of openness, of moderation, of tolerance and of dialog for mutual understanding between all the cultures and the civilizations of the world.


Considering the imperative to reinforce the role which belongs to it on the international scene, the Kingdom of Morocco, active member within the international organizations, is committed to subscribe to the principles, rights and obligations enounced in their respective charters and conventions; it affirms its attachment to the Rights of Man such as they are universally recognized, as well as its will to continue to work to preserve peace and security in the world.


Founded on these values and these immutable principles, and strong in its firm will to reaffirm the bonds of fraternity, or cooperation, or solidarity and of constructive partnership with all other States, and to work for common progress, the Kingdom of Morocco, [a] united State, totally sovereign, belonging the Grand Maghreb, reaffirms that which follows and commits itself:







•
To work for the construction of the Union of the Maghreb, as [a] strategic option;






•
To deepen the bonds of togetherness with the Arab and Islamist Ummah [Oumma], and to reinforce the bonds of fraternity and of solidarity with its brother peoples;






•
To consolidate relations of cooperation and of solidarity with the peoples and the countries of Africa, notably the sub-Saharan countries and the [countries] of the Sahel;






•
To intensify relations of cooperation, of rapprochement and of partnership with neighboring Euro-Mediterranean countries;






•
To enlarge and to diversify its relations of amity and of its rapport with human, economic, scientific, technical and cultural exchange with the countries of the world;






•
To reinforce South-South cooperation [cooperation Sud-Sud];






•
To protect and to promote the mechanisms [dispositifs] of the Rights of Man and of international humanitarian law and to contribute to their development within their indivisibility and their universality;






•
To ban and combat all discrimination whenever it encounters it, for reason of sex, or color, of beliefs, of culture, of social or regional origin, of language, of handicap or whatever personal circumstance that may be;






•
To comply with [accorder] the international conventions duly ratified by it, within the framework of the provisions of the Constitution and of the laws of the Kingdom, within respect for its immutable national identity, and on the publication of these conventions, [their] primacy over the internal law of the country, and to harmonize in consequence the pertinent provisions of national legislation.




This Preamble is made [an] integral part of this Constitution.



Title One. General Provisions



Article One


Morocco is a constitutional, democratic, parliamentary and social Monarchy.


The constitutional regime of the Kingdom is founded on the separation, the balance and the collaboration of the powers, as well as on participative democracy of [the] citizen, and the principles of good governance and of the correlation between the responsibility for and the rendering of accounts.


The Nation relies for its collective life on the federative constants [constantes federatrices], on the occurrence of moderate Muslim religion, [on] the national unity of its multiple components [affluents], [on] the constitutional monarchy and [on] democratic choice.


The territorial organization of the Kingdom is decentralized. It is founded on an advanced regionalization.



Article 2


Sovereignty belongs to the Nation which exercises it directly, by way [voie] of referendum, and indirectly, by the intermediary of its representatives.


The Nation chooses its representatives from among the institutions elected by way of free, honest [sinceres] and regular suffrage.



Article 3


Islam is the religion of the State, which guarantees to all the free exercise of beliefs [cultes].



Article 4


The emblem of the State is the red flag stamped in its center with a green star of five points [branches].


The motto of the Kingdom is Dieu, La Patrie, Le Roi [God, the Country, the King].



Article 5


Arabic is [demeure] the official language of the State.


The State works for the protection and for the development of the Arabic language, as well as the promotion of its use.


Likewise, Tamazight [Berber/amazighe] constitutes an official language of the State, being common patrimony of all Moroccans without exception.


An organic law defines the process of implementation of the official character of this language, as well as the modalities of its integration into teaching and into the priority domains of public life, so that it may be permitted in time to fulfill its function as an official language.


The State works for the preservation of Hassani, as an integral component of the Moroccan cultural unity, as well as the protection of the speakers [of it] and of the practical cultural expression of Morocco. Likewise, it sees to the coherence of linguistic policy and national culture and to the learning and mastery of the foreign languages of greatest use in the world, as tools of communication, of integration and of interaction [by which] society [may] know, and to be open to different cultures and to contemporary civilizations.


A National Council of Languages and of Moroccan Culture [Conseil national des langues et de la culture marocaine] is created, charged with[,] notably[,] the protection and the development of the Arabic and Tamazight languages and of the diverse Moroccan cultural expressions, which constitute one authentic patrimony and one source of contemporary inspiration. It brings together the institutions concerned in these domains. An organic law determines its attributions, composition and the modalities of [its] functioning.



Article 6


The law is the supreme expression of the will of the Nation. All, physical or moral persons, and including the public powers, are equal before it and held to submit themselves to it.


The public powers work for the creation of the conditions permitting the effectiveness of liberty and of the equality of citizens [feminine] and citizens [masculine] to be made general [generaliser], as well as their participation in political, economic, cultural and social life.


The principles of constitutionality, of the hierarchy and of the obligation of publication of juridical norms[,] are affirmed.


The law may not have retroactive effect.



Article 7


The political parties work for the structuring [encadrement] and for the political instruction [formation] of the citizens [feminine] and citizens [masculine], for the promotion of their participation in the national life and the management of public affairs. They concur in the expression of the will of the electors and participate in the exercise of power, on the basis of pluralism and of alternation by democratic methods, within the framework of the constitutional institutions.


Their constitution and the exercise of their activities are free, within respect for the Constitution and for the law.


The regime of [a] sole party is illegal.


The political parties may not be founded on a religious, linguistic, ethnic or regional basis, or, in a general manner, on any discriminatory basis or [basis] contrary to the Rights of Man.


They may not have for [an] objective [but], infringement to the Muslim religion, to the monarchical regime, to the constitutional principles, to the democratic foundations or to the national unity and territorial integrity of the Kingdom.


The organization and functioning of the political parties must conform to democratic principles.


An organic law determines, within the framework of the principles enounced in this Article, the regulations concerning[,] notably[,] the constitution and activities of the political parties, of the criteria of concession of financial support of the State, as well as the modalities of control of their financing.



Article 8


The union organizations of wage-earners, the professional associations [chambers] and the professional organizations of employers contribute to the defense of and to the promotion of[,] the socio-economic rights and interests of the categories which they represent. Their constitution and the exercise of their activities, within respect for the Constitution and for the law, are free.


The structures and functioning of these organizations must conform to democratic principles.


The public powers work for the promotion of collective negotiation and to the encouragement of the conclusion of collective labor agreements [conventions] within the conditions provided for by the law.


The law determines[,] notably[,] the regulations relative to the constitution of the union organizations, to the activities and to the criteria of concession of financial support of the State, as well as the modalities of control of their financing.



Article 9


The political parties and the union organizations may not be dissolved or suspended by the public powers except by virtue of a decision of justice.



Article 10


The Constitution guarantees to the parliamentary opposition a status conferring on it the rights that will permit it to appropriately accomplish the missions that accrue to it in the parliamentary work and political life.


It guarantees, notably, to the opposition the following rights:







•
the freedom of opinion, of expression, and of assembly;






•
air time [temps d'antenne] at the level of the official media, proportional to its representation;






•
the benefit of public finance, conforming to the provisions of the law;






•
the effective participation in the legislative procedure, notably by inclusion [inscription] of proposals of law in the agenda of both Chambers of the Parliament;






•
the effective participation in the control of the governmental work, notably by way of [a travers] the motions of censure and the interpellation of the Government, [and] the oral questions addressed to the Government and the parliamentary commissions of inquiry;






•
the contribution to the proposing of candidates and to the election of members of the Constitutional Court;






•
an appropriate representation in the internal activities of both Chambers of the Parliament;






•
the presidency of the commission in charge of the legislation in the Chamber of Representatives;






•
disposal of means appropriate to assume its institutional functions;






•
the active participation in parliamentary diplomacy with a view to the defense of just causes of the Nation and of its vital interests;






•
the contribution to the structuring and the representation of the citizens [feminine] and citizens [masculine] in the work of the political parties which it forms and this, in accordance with the provisions of Article 7 of this Constitution;






•
the exercise of power in the local, regional and national plans, by way of democratic alternation, and within the framework of the provisions of this Constitution.




The groups of the opposition are held to provide [apporter] an active and constructive contribution to the parliamentary work.


The modalities of exercise, by the groups of the opposition, of the rights provided for above[,] are established, as is the case, by the organic laws, by the laws or additionally, by the internal regulations of each Chamber of the Parliament.



Article 11


Free, honest and transparent elections constitute the foundation of the legitimacy of democratic representation.


The public powers are held to observe strict neutrality vis-à-vis the candidates and the non-discrimination between them.


The law defines the rules guaranteeing equitable access to the public media and the full exercise of the freedoms and of the fundamental rights linked to the electoral campaigns and to the operations of the vote. The authorities in charge of the organization of the elections see to the application of these rules.


The law defines the conditions and the modalities of independent observation and neutrality of the elections in accordance with the recognized international norms.


Any person who infringes the provisions and rules of probity, of honesty and of transparency of the elections is punished by the law.


The public powers implement the measures necessary for the promotion and the participation of the citizens [feminine] and citizens [masculine] in the elections.



Article 12


The associations of civil society and the non-governmental organizations are constituted and exercise their activities in all freedom, within respect for the Constitution and for the law.


They may not be dissolved or suspended, by the public powers, except by virtue of a decision of justice.


The associations interested in public matters and the non-governmental organizations, contribute, within the framework of participative democracy, in the enactment, the implementation and the evaluation of the decisions and the initiatives [projets] of the elected institutions and of the public powers. These institutions and powers must organize this contribution in accordance with the conditions and modalities established by the law.


The organization and functioning of the associations and the non-governmental organizations must conform to democratic principles.



Article 13


The public powers work to the creation of instances of dialog [concertation], with a view to associate the different social actors with the enactment, the implementation, the execution and the evaluation of the public policies.



Article 14


The citizens [feminine] and citizens [masculine] have [disposent], within the conditions and following the modalities established by an organic law, the right to present motions in legislative matters.



Article 15


The citizens [feminine] and citizens [masculine] have [disposent] the right to present petitions to the public powers.


An organic law determines the conditions and the modalities of the exercise of this right.



Article 16


The Kingdom of Morocco works for the protection of the rights and legitimate interests of the Moroccan citizens [feminine] and citizens [masculine] resident abroad, within respect for international law and for the laws in force in the host countries. It is committed to the maintenance and to the development of their human ties, notably cultural, with the Kingdom, and the preservation of their national identity.


It sees to the reinforcement of their contribution to the development of their homeland [patrie], Morocco, and to the strengthening [resesserrement] of ties of amity and of cooperation between the governments and the societies of the countries where they reside, and of which they are citizens.



Article 17


The Moroccans residents abroad enjoy the full rights of citizenship, including the right to be electors and eligible. They can be candidates to the elections at the level of lists and of local, regional and national electoral circumscriptions. The law establishes the specific criteria of eligibility and of incompatibility. It determines, as well, the conditions and the modalities of the effective exercise of the right to vote and of candidature from the countries of residence.



Article 18


The public powers work to assure a participation as extensive as possible to Moroccans resident abroad, in the consultative institutions and [institutions] of good governance created by the Constitution or by the law.



Title II. Fundamental Freedoms and Rights



Article 19


The man and the woman enjoy, in equality, the rights and freedoms of civil, political, economic, social, cultural and environmental character, enounced in this Title and in the other provisions of the Constitution, as well as in the international conventions and pacts duly ratified by Morocco and this, with respect for the provisions of the Constitution, of the constants [constantes] of the Kingdom and of its laws.


The State works for the realization of parity between men and women.


An Authority for parity and the struggle against all forms of discrimination is created, to this effect.



Article 20


The right to life is the first right of any human being. The law protects this right.



Article 21


All have the right to the security of their person and of their kin [proches], and to the protection of their assets.


The public powers assure the security of the populations and of the national territory within respect for the fundamental freedoms and rights guaranteed to all.



Article 22


The physical or moral integrity of anyone may not be infringed, in whatever circumstance that may be, and by any party that may be, public or private.


No one may inflict on others, under whatever pretext there may be, cruel, inhuman, [or] degrading treatments or infringements of human dignity.


The practice of torture, under any of its forms and by anyone, is a crime punishable by the law.



Article 23


No one may be arrested, detained, prosecuted or condemned outside of the cases and the forms provided by the law.


Arbitrary or secret detention and forced disappearance are crimes of the greatest gravity. They expose their authors to the most severe sanctions.


Any detained person has the right to be informed immediately, in a fashion which is comprehensible to him, of the reasons [motifs] of his detention and of his rights, including that of remaining silent. He must benefit, as well, from juridical assistance and of the possibility of communication with his relations, in accordance with the law.


The presumption of innocence and the right to an equitable process are guaranteed.


Any detained person enjoys the fundamental rights and humane conditions of detention. He must benefit from programs of instruction and of reintegration [reinsertion].


All incitement to racism, to hatred and to violence is prohibited.


Genocide and all other crimes against humanity, the crimes of war and all the grave and systematic violations of the Rights of Man are punished by the law.



Article 24


Any person has the right to the protection of their private life.


The domicile is inviolable. Searches may only intervene in the conditions and the forms provided by the law.


Private communications, under whatever form that may be, are secret. Only justice can authorize, under the conditions and following the forms provided by the law, the access to their content, their total or partial divulgation or their summons [invocation] at the demand [charge] of whosoever.


The freedom to circulate and to establish oneself on the national territory, to leave it and to return, in accordance with the law[,] is guaranteed to all.



Article 25


The freedoms of thought, of opinion and of expression under all their forms[,] are guaranteed.


The freedoms of creation, of publication and of presentation [exposition] in literary and artistic maters and of scientific and technical research[,] are guaranteed.



Article 26


The public powers lend, by appropriate measures, their support to the development of cultural and artistic creation, and of scientific and technical research, as well as to the promotion of sports. They favor the development and the organization of these sectors in independent manner and on democratic and specific professional bases.



Article 27


The citizens [feminine] and citizens [masculine] have the right of access to information held by the public administration, the elected institutions and the organs [organismes] invested with missions of public service.


The right to information may only be limited by the law, with the objective [but] of assuring the protection of all which concerns national defense, the internal and external security of the State, and the private life of persons, of preventing infringement to the fundamental freedoms and rights enounced in this Constitution and of protecting the sources and the domains determined with specificity by the law.



Article 28


The freedom of the press is guaranteed and may not be limited by any form of prior censure.


All have the right to express and to disseminate freely and within the sole limits expressly provided by the law, information, ideas and opinions.


The public powers encourage the organization of the sector of the press in an independent manner and on democratic bases, as well as the determination of the juridical and ethical rules concerning it.


The law establishes the rules of organization and of control of the means of public communication. It guarantees access to these means respecting the linguistic, cultural and political pluralism of the Moroccan society.


In accordance with the provisions of Article 165 of this Constitution, the High Authority of Broadcasting [Haute autorite de la communication audiovisuelle] sees to respect for this pluralism.



Article 29


The freedoms of reunion, of assembly, of peaceful demonstration, of association and of syndical and political membership [appartenance], are guaranteed. The law establishes the conditions of the exercise of these freedoms.


The right to strike is guaranteed. An organic law establishes the conditions and the modalities of its exercise.



Article 30


All the citizens [feminine] and the citizens [masculine] of majority, enjoying their civil and political rights[,] are electors and eligible. The law provides [prevoit] the provisions of [a] nature encouraging the equal access of women and men to the elective functions.


The vote is a personal right and a national duty.


Foreigners under [Moroccan] jurisdiction [ressortissants etrangers] enjoy the fundamental freedoms recognized to Moroccan citizens [feminine] and citizens [masculine], in accordance with the law.


Those among them who reside in Morocco can participate in local elections by virtue of the law, of the application of international conventions or of practices of reciprocity.


The conditions of extradition and of granting of the right of asylum are defined by the law.



Article 31


The State, the public establishments and the territorial collectivities work for the mobilization of all the means available [disponibles] to facilitate the equal access of the citizens [feminine] and the citizens [masculine] to conditions that permit their enjoyment of the right:







•
to healthcare;






•
to social protection, to medical coverage and to the mutual or organized joint and several liability of the State;






•
to a modern, accessible education of quality;






•
to education concerning attachment to the Moroccan identity and to the immutable national constants;






•
to professional instruction and to physical and artistic education;






•
to decent housing;






•
to work and to the support of the public powers in matters of searching for employment or of self-employment;






•
to access to the public functions according to the merits;






•
to the access to water and to a healthy environment;






•
to lasting [durable] development.





Article 32


The family, founded on the legal ties of marriage, is the basic unit [cellule] of society.


The State works to guarantee, by the law, the protection of the family under the juridical, social and economic plans, in a manner to guarantee its unity, its stability and its preservation.


It assures one equal juridical protection and one equal social and moral consideration to all children, [being the] abstraction made from their familial situation.


Fundamental instruction [enseignement] is a right of the child and an obligation of the family and of the State.


A Consultative Council of the Family and of Childhood [Conseil consultatif de la famille et de l'enfance] is created.



Article 33


It is incumbent on the public powers to take all the appropriate measures with a view to:







•
stimulate and make general the participation of youth in the social, economic, cultural and political development of the country;






•
to aid the young to establish themselves in [an] active and associative life and to give assistance to them in the difficulty of scholarly, social or professional adaptation;






•
to facilitate the access of the young to culture, to science, to technology, to art, to sports and to leisure, all in creation of propitious conditions for the full deployment of their creative and innovative potential in all these domains.




A Consultative Council of Youth and of Associative Action [Conseil consultatif de la jeunesse et de l’action associative], is created to this effect.



Article 34


The public powers enact [elaborent] and implement the policies designed [destinies] for persons and for categories of specific needs. To this effect, it sees notably:







•
to respond to [traiter] and provide for the vulnerability of certain categories of women and of mothers, of children, and of elderly persons;






•
to rehabilitate and integrate into social and civil life the physically sensory-motor [sensorimoteurs] and mentally handicapped and to facilitate their enjoyment of the rights and freedoms recognized to all.





Article 35


The right to property is guaranteed.


The law can limit the extent of it and the exercise of it if the exigencies of economic and social development of the country necessitate it. Expropriation may only proceed in the cases and the forms provided by the law.


The State guarantees the freedom to contract and free competition. It works for the realization of a lasting human development, likewise to permit the consolidation of social justice and the preservation of the national natural resources and of the rights of the future generations.


The State looks to guarantee the equality of opportunities for all and [to] one specific protection for the socially disfavored categories.



Article 36


The infractions relative to conflicts of interest, to insider crimes [delits d'initie] and all infractions of financial order are sanctioned by the law.


The public powers are held to prevent and to reprimand, in accordance with the law, all forms of delinquency arising from the activity of the administrations and of the pubic organs [organismes], from the use of funds which they control [disposent], as well as from transfers [passation] and from the management of public markets.


Influence trafficking and [trafficking] in privileges, the abuse of a dominant position and of monopoly, and all the other practices contrary to the principles of free and fair competition in economic relations, are sanctioned by the law.


A National Instance of Probity, of Prevention and for the struggle against Corruption [Instance nationale de la probite, de la prevention et de la lutte contre la corruption], is created.



Article 37


All the citizens [feminine] and the citizens [masculine] must respect the Constitution and conform to the law. They must exercise the rights and freedoms guaranteed by the Constitution in a spirit of responsibility and of engaged citizenship, where the exercise of the rights is made in correlation to the accomplishment of the duties.



Article 38


All the citizens [feminine] and the citizens [masculine] contribute to the defense of the Country and of its territorial integrity against any aggression or threat [menace].



Article 39


All support, in proportion to their contributive faculties, the public expenditures [charges] which only the law may, in the forms provided by this Constitution, create and assess [repartir].



Article 40


All support with solidarity and proportionally to their means, the expenses that the development of the country requires, and those resulting from calamities and from natural catastrophes.



Title III. Of the Royalty



Article 41


The King, Commander of the Faithful [Amir Al Mouminine], sees to the respect for Islam. He is the Guarantor of the free exercise of beliefs [cultes].


He presides over the Superior Council of the Ulema [Conseil superieur des Oulema], charged with the study of questions that He submits to it.


The Council is the sole instance enabled [habilitee] to comment [prononcer] on the religious consultations (Fatwas) before being officially agreed to, on the questions to which it has been referred [saisi] and this, on the basis of the tolerant principles, precepts and designs of Islam.


The attributions, the composition and the modalities of functioning of the Council are established by Dahir [Royal Decree].


The King exercises by Dahirs the religious prerogatives inherent in the institution of the Emirate of the Faithful [Imarat Al Mouminine] which are conferred on Him in exclusive manner by this Article.



Article 42


The King Head of State, His Supreme Representative, Symbol of the unity of the Nation, Guarantor of the permanence and of the continuity of the State and Supreme Arbiter between the institutions, sees to respect for the Constitution, to the good functioning of the constitutional institutions, to the protection of democratic choice and of the rights and freedoms of the citizens [feminine] and citizens [masculine], of the collectivities, and to respect for the international commitments of the Kingdom.


He is the Guarantor of the Independence of the country and of the territorial integrity of the Kingdom within its authentic frontiers.


The King exercises these missions by Dahirs by virtue of the powers that are expressly devolved to him by this Constitution.


The Dahirs, with the exception of those provided for in Articles 41, 44 (2nd paragraph), 47 (1st and 6th paragraphs), 51, 57, 59, 130 (1st and 4th paragraphs) and 174, are countersigned by the Head of Government.



Article 43


The Crown of Morocco and its constitutional rights are hereditary and are transmitted from father to son through male descendants in direct line and by order of primogeniture of His Majesty The King Mohammed VI, unless the King has designated, in His lifetime, a successor from among His sons, other than His eldest son. When there are no male descendants in direct line, the succession to the Throne is devolved in the closest male collateral line and in the same conditions.



Article 44


The King is a minor until reaching eighteen years [of age]. During the minority of the King, a Council of the Regency [Conseil de Regence] exercises the powers and the constitutional rights of the Crown, except those relative to the revision of the Constitution. The Council of the Regency shall function as [a] consultative organ before the King until the day [when] he has attained the age of eighteen years.


The Council of the Regency is presided over the President of the Constitutional Court. It is composed, moreover, of the Head of Government, of the President of the Chamber of Representatives, of the President of the Chamber of Councilors, of the President-Delegate of the Superior Council of the Judicial Power [President-delegue du Conseil Superieur du Pouvoir Judiciare], of the Secretary General of the Superior Council of the Ulema and of ten prominent persons [personnalites] appointed by the King intuitu personae.


The rules of functioning of the Council of the Regency are established by an organic law.



Article 45


The King disposes [disposes] of a civil list.



Article 46


The person of the King is inviolable, and respect is due Him.



Article 47


The King appoints the Head of Government from within the political party arriving ahead in the elections of the members of the Chamber of Representatives, and with a view to their results.


On proposal of the Head of Government, He appoints the members of the government.


The King can, on His initiative, and after consultation with the Head of Government, terminate the functions of one or more members of the government.


The Head of Government can demand of the King to terminate the functions of one or more members of the government.


The Head of Government can demand of the King to terminate the functions of one or more members of the government who make their individual or collective resignation.


Following the resignation of the Head of Government, the King terminates the functions of the whole of the government.


The government which has been terminated in its functions expedites the current affairs until the constitution of the new government.



Article 48


The King presides over the Council of Ministers composed of the Head of Government and of the ministers.


The Council of Ministers meets on the initiative of the King or on the demand of the Head of Government.


The King can, on the basis of a specific [determine] agenda, delegate to the Head of Government the presidency of a Council of Ministers.



Article 49


The Council of Ministers deliberates on the following questions and texts:







•
the strategic orientations of the policy of the State;






•
the bills of revision of the Constitution;






•
the bills of organic laws;






•
the general orientations of the bill of the law of finance;






•
the bills of framework law [loi-cadre] provided for by Article 71 (2nd paragraph) of this Constitution;






•
the bill of law of amnesty;






•
the bills of texts relative to the military domain;






•
the declaration of the state of siege;






•
the declaration of war;






•
the bill of decree provided for by Article 104 of this Constitution;






•
the appointment, on the proposal of the Head of Government and at the initiative of the minister concerned, to the following civil offices [emplois]: wali of Bank AI-Maghrib, ambassadors, walis and governors, and responsible [persons] of the administrations charged with internal security, as well as the responsible [persons] of the public strategic establishments and enterprises. An organic law specifies [precise] the list of these strategic establishments and enterprises.





Article 50


The King promulgates the law within the thirty days which follow the transmission to the government of the law definitively adopted.


The law so promulgated must be made the object of publication in the Bulletin officiel of the Kingdom within a time not exceeding one month counting from the date of the Dahir of its promulgation.



Article 51


The King can dissolve, by Dahir, both Chambers of the Parliament or one of them within the conditions provided by Articles 96, 97 and 98.



Article 52


The King can address messages to the Nation and to the Parliament. The messages are read before either Chamber and may not be made the object of any debate.



Article 53


The King is the Supreme Head of the Royal Armed Forces. He appoints to the military offices [emplois] and can delegate this right.



Article 54


A Superior Council of Security [Conseil superieur de securite] is created, as the instance of coordination [concertation] concerning the strategies of internal and external security of the country, and of management of crisis situations. The Council sees equally to the institutionalization of the norms of a good security governance.


The King presides over this Council and can delegate to the Head of Government the presidency of a meeting of the Council, on the basis of a specific agenda.


The Superior Council of Security is composed of, other than the Head of Government, the President of the Chamber of Representatives, of the President of the Chamber of Councilors, the President-Delegate of the Superior Council of the Judicial Power, the ministers responsible for [charges] the Interior, of Foreign Affairs, of Justice and of the administration of National Defense, as well as those responsible [persons] of the administrations competent in security matters, of the superior officers of the Royal Armed Forces and any other prominent person whose presence is useful to the work of the said Council.


The internal regulations of the Council establish the rules of its organization and of its functioning.



Article 55


The King accredits the ambassadors to foreign States and to the international organs [organismes]. The ambassadors and the representatives of the international organs [organismes] are accredited to him.


He signs and ratifies the treaties. However, the treaties of peace or of union, or those relative to the delimitation of the frontiers, the commercial treaties or those which engage the finances of the State or the application of which necessitate legislative measures, as well as those treaties relative to the individual or collective rights and freedoms of the citizens [feminine] and citizens [masculine], may only be ratified after having been previously approved by the law.


The King can submit to the Parliament any other treaty or convention before its ratification.


If the Constitutional Court, referred to [the matter] by the King or the Head of Government or the President of the Chamber of Representatives or the President of the Chamber of Councilors or one-sixth of the members of the first Chamber or one-quarter of the members of the second Chamber, declares that an international commitment contains [comporte] a provision contrary to the Constitution, its ratification may only intervene after the revision of the Constitution.



Article 56


The King presides over the Superior Council of the Judicial Power.



Article 57


The King approves by Dahir the appointment of the magistrates by the Superior Council of the Judicial Power.



Article 58


The King exercises the right of pardon.



Article 59


When the integrity of the National territory is threatened or [in case] that events are produced which obstruct the regular functioning of the constitutional institutions, the King can, after having consulted the Head of Government, the President of the Chamber of Representatives, the President of the Chamber of Councilors, as well as the President of the Constitutional Court, and addressing a message to the Nation, proclaim by Dahir the state of exception. By this act, the King is enabled [habilite] to take the measures that the defense of the territorial integrity imposes and to return, in the least time, to the normal functioning of the constitutional institutions.


The Parliament may not be dissolved during the exercise of exceptional powers.


The fundamental rights and freedoms provided by this Constitution remain guaranteed.


The state of exception is terminated in the same forms as its proclamation, once the conditions which have justified it do not exist.



Title IV. Of the Legislative Power



Of the Organization of the Parliament



Article 60


The Parliament is composed of two Chambers, the Chamber of Representatives and the Chamber of Councilors. Their members hold their mandate from the Nation. Their right to vote is personal and may not be delegated.


The opposition is an essential component of both Chambers. It participates in the functions of legislation and of control such as [they are] provided for, notably within this Title.



Article 61


Any member of one of both Chambers who renounces his political affiliation [appartenance] in the name of which he was presented [as a] candidate at the elections[,] or to the parliamentary group to which he is affiliated, is discharged from his mandate.


The Constitutional Court, referred to [the matter] by the president of the Chamber concerned, declares the vacancy of the seat and this, in accordance with the provision of the internal regulations of the Chamber concerned, which establishes equally the time periods and the procedure of referring the Constitutional Court to [the matter].



Article 62


The members of the Chamber of Representatives are elected for five years by universal direct suffrage. The legislature concludes on the opening of the session of October of the fifth year that follows the election of the Chamber.


The number of representatives, the electoral regime, the principles of electoral division, the conditions of eligibility, the case of incompatibilities, the rules of limitation of accumulation of mandates and the organization of electoral disputes, are established by an organic law.


The President of the Chamber of Representatives and the members of the Bureau, as well as the presidents of the Permanent Commissions and their bureaus, are elected at the beginning of the legislature, [and] again in the third year, at the time of the session of April and for the time remaining to cover said legislature.


The election of the members of the Bureau takes place with the proportional representation of the groups.



Article 63


The Chamber of Councilors is composed of a minimum of 90 members and of a maximum of 120, elected by indirect universal suffrage for six years, according to the following division:







•
three-fifths of the members represent the local collectivities. This component [effectif] is divided between the regions of the Kingdom, in proportion to their respective populations and in observance of equity between the regions. The one-third reserved to the region is elected at the level of each region by the Regional Council [Conseil regional] from among its members. The two-thirds remaining are elected by an electoral college at the level of the region by the members of the communal, prefectural and provincial councils;






•
two-fifths of the members elected in each region by the electoral colleges composed of those elected to the Professional Chambers [Chambers professionnelles] and of the most representative professional organizations of employers, and of the elected members to the national echelon by an electoral college composed of the representatives of the salaried [workers].




The number of the members of the Chamber of Councilors and their electoral regime, the number of them to be elected by each of the electoral colleges, the division of seats per region, the conditions of eligibility and the case of incompatibilities, the rules of limitation of accumulation of mandates and the organization of electoral disputes, are established by an organic law.


The President of the Chamber of Councilors and the members of its Bureau as well as the presidents of the Permanent Commissions and their bureaus, are elected at the beginning of the legislature, [and] again at the time of half of the legislature.


The election of the members of the Bureau takes place with the proportional representation of the groups.



Article 64


No member of the Parliament may be prosecuted, investigated, arrested, detained or judged on the occasion of an opinion or of a vote emitted by him in the exercise of his functions, except in case where the opinion expressed challenges the monarchic form of the State or the Muslim religion or constitutes an infringement of the due respect for the King.



Article 65


The Parliament sits during two sessions per year. The King presides over the opening of the first session which commences on the second Friday of October. The second session is opened on the second Friday of April.


When the Parliament has sat four months at least, in the course of each session, cloture can be pronounced by decree.



Article 66


The Parliament can meet in extraordinary session, either by decree, or at the demand of one-third of the members of the Chamber of Representatives or of the majority of those of the Chamber of Councilors.


The extraordinary sessions of the Parliament are held on the basis of a specific agenda. When this latter is exhausted, the session is closed by decree.



Article 67


The ministers have access to each Chamber and to their commissions. They may be assisted by the commissioners designated by them.


Other than the Permanent Commissions mentioned in the preceding paragraph, commissions of inquiry may be created[,] at the initiative of the King or at the demand of one-third of the members of the Chamber of Representatives, or of one-third of the members of the Chamber of Councilors, formed to collect elements of information on specific matters [faits] or on the management of public services, enterprises and establishments, and to submit their conclusions to the Chamber concerned.


Commissions of Inquiry may not be created when the matters have given rise to judicial prosecutions and as long as these prosecutions are underway [en cours]. If a commission has already been created, its mission terminates on the opening of a judicial inquiry [information] concerning the matters which motivated its creation.


The commissions of inquiry have a temporary character. Their mission terminates by the deposit of their report to the Bureau of the Chamber concerned and, the case arising, by the referral of [the matter] to justice by the President of the said Chamber.


A public sitting is reserved by the Chamber concerned for the discussion of the reports of the commissions of inquiry.


An organic law establishes the modalities of functioning of these commissions.



Article 68


The sittings of the Chambers of the Parliament are public. The complete record of the debates is published in the Bulletin officiel of the Parliament.


Each Chamber can sit in secret committee, at the demand of the Head of Government or of one-third of its members.


The meetings of the Commissions of the Parliament are secret. The internal regulations of both Chambers of the Parliament establish the cases and the rules permitting public sittings of the Commissions to be held.


The Parliament holds joint [communes] sittings of both Chambers, in particular in the following cases:







•
the opening by the King of the parliamentary session, the second Friday of the month of October, and the address of Royal Messages destined to the Parliament;






•
the adoption of the revision of the Constitution in accordance with the provisions of Article 174;






•
the declarations of the Head of Government;






•
the presentation of the bill of the law of finance of the year;






•
the speeches [discourse] of the foreign Heads of State and of Government.




The Head of Government can equally demand[,] of the President of the Chamber of Representatives and of the President of the Chamber of Councilors[,] to hold joint meetings of both Chambers, for the presentation of information bearing on the matters which possess an important national character.


The joint meetings are held under the presidency of the President of the Chamber of Representatives. The internal regulations of both Chambers determine the modalities of the rules of the holding of these meetings.


Other than the common sittings, the Permanent Commissions of the Parliament may hold joint meetings to hear information bearing on the matters which possess an important national character and this, in accordance with the rules established by the internal regulations of both Chambers.



Article 69


Each Chamber establishes and votes its internal regulations. However, they may not be implemented until after having been declared by the Constitutional Court [as] conforming to the provisions of this Constitution.


Both Chambers of the Parliament are held to take into consideration, during the drafting of their respective internal regulations, the imperatives of their harmonization and their complementariness, in a manner to guarantee the efficiency of the parliamentary work.


The internal regulations establish notably:







•
the rules of composition, of functioning and of affiliation concerning the parliamentary groups [groupes] and sub-groups [groupements], and the specific rights recognized to opposition groups;






•
the obligations of effective participation of the members in the work of the commissions and of the plenary sittings, and including the sanctions applicable in case of absence;






•
the number, the attributions and the organization of the Permanent Commissions, of reserving of the presidency of one or two of these commissions[,] at least[,] to the opposition, under reserve of the provisions of Article 10 of this Constitution.





Of the Powers of the Parliament



Article 70


The Parliament exercises the legislative power.


It votes the laws, controls the action of the government and evaluates the public policies.


An enabling law [loi d'habilitation] may authorize the government, for a limited time and in view of a specific objective, to take by decree the measures which are normally of the domain of the law. The decrees enter into force on their publication, but they must be submitted, in the term of time established by the enabling law, to the ratification of the Parliament. The enabling law becomes lapsed in the case of the dissolution of the two Chambers of Parliament or of one among them.



Article 71


[The following] are of the domain of the law, other than the matters that are expressly devolved on it by other Articles of the Constitution:







•
the fundamental freedoms and rights provided for in the Preamble and in the other Articles of this Constitution;






•
the statute of the family and the civil estate;






•
the principles and rules of the health system;






•
the regime of the broadcast media and of the press[,] in all their forms;






•
amnesty;






•
nationality and the status [condition] of foreigners;






•
the determination of infractions and the penalties which are applicable to them;






•
the judicial organization and the creation of new categories of jurisdictions;






•
the civil procedure and the criminal procedure;






•
the penitentiary regime;






•
the general statute of the public function;






•
the fundamental guarantees accorded to the civil and military functionaries;






•
the statute of the services and forces of maintenance of order;






•
the regime of the territorial collectivities and the principles of delimitation of their territorial resort [ressort];






•
the electoral regime of the territorial collectivities and the principles of dividing of the electoral circumscriptions;






•
the fiscal regime and the basis [assiette], tax and the modalities of collection of imposts;






•
the juridical regime of the issuance of the currency and the statute of the central bank;






•
the customs [douanes] regime;






•
the regime of civil and commercial obligations, the law of societies and cooperatives;






•
real rights and the regimes of public, private and collective real property;






•
the transport regime;






•
the relations of work, of social security, work [related] accidents and vocational [professionnelle] [related] illnesses;






•
the regime of banks, of insurance companies and of mutual [insurance];






•
the regime of the technologies of information and of communication;






•
urbanism and land management [amenagement du territoire];






•
the rules relative to the management of the environment, to the protection of the natural resources and to lasting development;






•
the regime of waters and forests and of fishing;






•
the determination of the orientations and the general organization of teaching, of scientific research and of vocational [professionnelle] instruction;






•
the creation of public establishments and of all other moral persons of public law;






•
the nationalization of enterprises and the regime of privatizations;




Other than the matters specified in the preceding paragraph, the Parliament is enabled to vote the framework laws [lois-cadres] concerning the fundamental objectives of the economic, social, environmental and cultural activity of the State.



Article 72


The matters other than those which are of the domain of the law belong to the regulatory domain.



Article 73


The texts taken in legislative form may be modified by decree, after the conforming opinion of the Constitutional Court, when they would intervene in a domain devolved to the exercise of the regulatory power.



Article 74


The state of siege can be declared, by Dahir countersigned by the Head of Government, for a time of thirty days. This time may only be extended by the law.



Article 75


The Parliament votes the law of finance, deposited by priority before the Chamber of Representatives, within the conditions provided for by an organic law. This determines the nature of the information, documents and data [donnees] necessary to enrich the parliamentary debates on the bill of the law of finance.


The Parliament votes one sole time [on] the expenditures of investment necessary, within the domain of development, for the realization of the plans of strategic development and of multi-annual programs, established by the government[,] which informs the Parliament of it. The expenditures so approved are automatically applied [reconduites] for the duration [pendant la duree] of these plans and programs. Only the government is enabled to deposit the bills of law intended to modify the expenditures approved within the aforementioned framework.


If, at the end of the budgetary year, the law of finance is not voted or is not promulgated because of its submission to the Constitutional Court in application of Article 132 of this Constitution, the government opens, by decree, the credits necessary for the provision [marche] of the public services and for the exercise of their mission, as a function of the budgetary proposals submitted for approval.


In this case, the receipts continue to be collected in accordance with the legislative and regulatory provisions in force concerning them with the exception, however, of the receipts of which the suppression is proposed in the bill of the law of finance. As for those for which the said bill specifies a diminishment of tax, they will collect the new tax proposed.



Article 76


The government submits annually to the Parliament a law of regulation of the law of finance[,] in the course of the second fiscal year [exercise] which follows that of the execution of said law of finance. This law includes the balance-sheet [bilan] of the budgets of investments of which the term is ending [arrivee a echeance].



Article 77


The Parliament and the government see to the preservation of the balance of the finances of the State.


The government may oppose, in substantiated manner, the receivability [irrecevabilite] of any proposal or amendment formulated by the members of Parliament when their adoption could have as a consequence, in relation to the law of finance, either a diminishment of the public resources, or the creation or aggravation of a public expenditure [charge].



Of the Exercise of the Legislative Power



Article 78


The initiative of law belongs concurrently to the Head of Government and to the members of the Parliament.


The bills of law are deposited in priority with the Bureau of the Chamber of Representatives. However, the bills of law particularly relative to the Territorial Collectivities, to regional development and to social affairs are deposited in priority with the Bureau of the Chamber of Councilors.



Article 79


The government may oppose the receivability of any proposal or amendment which is not of the domain of the law.


In case of disagreement, the Constitutional Court decides, within a time of eight days, at the demand of the President of one or the other Chamber of the Parliament or of the Head of Government.



Article 80


The bills and proposals of law are submitted for examination to the commissions, of which [such] activity is pursued between the sessions.



Article 81


The government can adopt [prendre], in the interval of the sessions, with the agreement of the commissions concerned of the two Chambers, decree-laws which must be, in the course of the following ordinary session of the Parliament, submitted to the ratification of it.


The bill of decree-law is deposited with the Bureau of the Chamber of Representatives. It is examined successively by the concerned commissions of the two Chambers with a view to reaching a common decision within a time of six days. In default [of this], the decision is taken by the commission concerned of the Chamber of Representatives.



Article 82


The agenda of each Chamber is established by its Bureau. It includes the bills [projets] of law and the proposals [propositions] of law, by priority and in the order that the government has established.


One day per month at least is reserved for the examination of the proposals of law of which are [of] the opposition.



Article 83


The members of each Chamber of the Parliament and the government have the right of amendment. After the opening of the debate, the government can oppose the examination of any amendment which has not been previously submitted to the interested commission.


If the government demands it, the Chamber referred to a text for discussion, decides by one sole vote on all or part of it, only retaining in it the amendments proposed or accepted by the government. The concerned Chamber can oppose this procedure with the majority of its members.



Article 84


Any bill or proposal of law is examined successively by the two Chambers of the Parliament to reach the adoption of an identical text. The Chamber of Representatives deliberates first and successively on the bills of law and on the proposals of law initiated by its members; the Chamber of Councilors deliberates first and successively on the bills of law as well as on the proposals of law initiated by its members. One Chamber referred to a text voted by the other Chamber, deliberates on the text which has been transmitted to it.


The Chamber of Representatives adopts in last resort the text examined. The vote may only take place with the absolute majority of the members present, whenever it deals with a text concerning the territorial collectivities and the domains related to [afferents] regional development and to social affairs.



Article 85


The bills and proposals of organic law are only submitted to deliberation by the Chamber of Representatives at the end of a time of ten days after their deposit with the Bureau of the Chamber and following the same procedure specified in Article 84. They are definitively adopted with the majority of the members present of said Chamber. Nevertheless, when it deals with a bill or proposal of organic law relative to the Chamber of Councilors concerning the territorial collectivities, the vote takes place with the majority of the members of the Chamber of Representatives.


The organic laws relative to the Chamber of Councilors must be voted in the same terms by both Chambers of the Parliament.


The organic laws may only be promulgated after the Constitutional Court has decided on their conformity with the Constitution.



Article 86


The bills of organic laws provided for by this Constitution must have been submitted for approval to the Parliament within a time not exceeding the duration of the first legislature following the promulgation of said Constitution.



Title V. Of the Executive Power



Article 87


The government is composed of the Head of Government and of the ministers, and may consist also of the Secretaries of State.


An organic law defines, notably, the rules relative to the organization and to the conduct of the work of the government and to the status of its members.


It determines equally the case of incompatibility with the governmental function, the rules relative to the limitation of accumulation of functions, as well as those governing the handling [expedition] of current affairs by the government of which the functions have been terminated.



Article 88


After the designation of the members of the government by the King, the Head of Government presents and introduces before the two Chambers of the Parliament meeting [jointly], the program that it intends to implement [compte appliquer]. This program must delineate [degager] the directive lines of action that the government proposes to lead [mener] in the various sectors of national activity and notably, in the domains concerned with economic, social, environmental, cultural and foreign policy.


This program is made the object of debate before each of the two Chambers. It is followed by a vote in the Chamber of Representatives.


The government is invested, after having obtained the confidence of the Chamber of Representatives, expressed by the vote of the absolute majority of the members composing said chamber, in favor of the program of the government.



Article 89


The government exercises the executive power.


Under the authority of the Head of Government, the government implements its governmental program, assures the execution of the laws, disposes the administration and supervises the public enterprises and establishments and assures their protection [tutelle].



Article 90


The Head of Government exercises the regulatory power and can delegate certain of these powers to the ministers.


The regulatory acts of the Head of Government are countersigned by the ministers charged with their execution.



Article 91


The Head of Government appoints to the civil offices [emplois] in the public administrations and to the high functions of the public establishments and enterprises, without prejudice to the provisions of Article 49 of this Constitution.


He can delegate this power.



Article 92


Under the presidency of the Head of Government, the Council of Government [Conseil du Gouvernement] deliberates on the following questions and texts:







•
the general policy of the State before its presentation in the Council of Ministers;






•
the public policies;






•
the sectorial policies;






•
the engagement of the responsibility of the government before the Chamber of Representatives;






•
the questions of current affairs concerning the Rights of Man and public order;






•
the bills of law, including [dont] the bill of the law of finance, before their deposit with the Bureau of the Chamber of Representatives, without prejudice to the provisions of Article 49 of this Constitution;






•
the decree-laws;






•
the drafts [projets] of regulatory decrees;






•
the bills of decrees specified in Articles 65 (2nd paragraph), 66 and 70 (3rd paragraph) of this Constitution;






•
the treaties and the international conventions before their submission to the Council of Ministers;






•
the appointment of the secretaries-general and the central directors of the public administrations, the presidents of universities, of the deans and directors of the superior schools and institutes. The organic law provided for by Article 49 of this Constitution may complete the list of the functions to be provided for in the Council of Government, and determine, in particular, the principles and criteria of appointment to these functions, notably those of equality of opportunities, of merit, of competence and of transparency.




The Head of Government informs the King of the conclusions of the deliberations of the Council of Government.



Article 93


The ministers are responsible, each in the sector for which he has the responsibility [charge] and in the framework of governmental solidarity, of the implementation of the policy of the government.


The ministers accomplish the missions which the Head of Government confides in them. They render account to the Council of Government.


They can delegate a part of their attributions to the Secretaries of State.



Article 94


The members of the government are criminally responsible before the jurisdictions of the Kingdom for the crimes and misdemeanors committed in the exercise of their functions.


The law determines the procedure relative to this responsibility.



Title VI. Of the Relations between the Powers



Of the Relations between the King and the Legislative Power



Article 95


The King can demand of the two Chambers of Parliament that they must proceed to a new reading of any bill or proposal of law.


The demand of a new reading is formulated by message. This new reading may not be refused.



Article 96


The King can, after having consulted the President of the Constitutional Court and [having] informed the Head of Government, the President of the Chamber of Representatives and the President of the Chamber of Councilors, dissolve by Dahir, the two Chambers or one of them only.


The dissolution takes place after [a] message addressed by the King to the Nation.



Article 97


The election of the new Parliament or of the new Chamber intervenes two months, at most, after the dissolution.



Article 98


When one Chamber is dissolved, that which succeeds it may only be [dissolved] one year after its election, except if no governmental majority can be established [degage] from within the Chamber of Representatives newly elected.



Article 99


The declaration of war, decided in the Council of Ministers, in accordance with Article 49 of this Constitution, takes place after communication made by the King to the Parliament.



Of the Relations between the Legislative and Executive Powers



Article 100


One sitting per week is reserved in each Chamber by priority to the questions of the members of it and to the responses of the government.


The government must give its response within the twenty days following the date on which it was referred to [the matter] of the question.


The responses to the questions of general policy are given by the Head of Government. One sitting per month is reserved to these questions and the responses and related replies [afferents] are presented before the Chamber concerned within the thirty days following the date of their transmission to the Head of Government.



Article 101


The Head of Government presents before the Parliament an accounting [bilan] of the governmental action, at his initiative or at the demand of one-third of the members of the Camber of Representatives or of the majority of the Chamber of Councilors.


One annual sitting is reserved by the Parliament to the discussion and to the evaluation of the public policies.



Article 102


The commissions concerned within each of the two Chambers can demand to hear the responsible [persons] of the administrations and of the public establishments and enterprises, in the presence of and under the responsibility of the ministers concerned.



Article 103


The Head of Government can engage the responsibility of the government before the Chamber of Representatives, on a declaration of public policy or on the vote of a text.


The confidence can only be refused or the text rejected with the absolute majority of the members composing the Chamber of Representatives.


The vote may only intervene three working days after the question of confidence has been posed.


The refusal of confidence results in the collective resignation of the government.



Article 104


The Head of Government can dissolve the Chamber of Representatives, by decree taken in the Council of Ministers, after having consulted the King, the President of that Chamber and the President of the Constitutional Court.


The Head of Government presents before the Chamber of Representatives a declaration concerning[,] notably[,] the reasons for and the objectives [buts] of the decision of dissolution.



Article 105


The Chamber of Representatives can engage [mettre en cause] the responsibility of the government by the vote of a motion of censure. This is only receivable if it is signed by one-fifth at least of the members composing the Chamber.


The motion of censure is only approved by the Chamber of Representatives by a vote taken with the absolute majority of the members that compose it.


The vote may only intervene three working days after the deposit of the motion. The vote of censure results in the collective resignation of the government.


When the government is censured by the Chamber of Representatives, no motion of censure by this Chamber is receivable during a time of one year.



Article 106


The Chamber of Councilors can interpellate the government by means of a motion signed by one-fifth at least of its members. It can only be voted three working days after its deposit, by the absolute majority of the members of this Chamber.


The text of the motion of interpellation is immediately addressed by the President of the Chamber of Councilors to the Head of Government who is provided with a time of six days to present before this Chamber the response of the government. This is followed by a debate without vote.



Title VII. Of the Judicial Power



Of the Independence of Justice



Article 107


The judicial power is independent of the legislative power and of the executive power.


The King is the guarantor of the independence of the judicial power.



Article 108


The presiding magistrates [du siege] are irremovable.



Article 109


Any intervention in the matters submitted to justice is forbidden. In his judicial function, the judge may not receive injunction or instruction, nor be submitted to any pressure whatever.


Each time that he considers that his independence is threatened, the judge must refer [the matter] to the Superior Council of the Judicial Power [Conseil Superieur du pouvoir judiciare].


Any breach [manquement] on the part of the judge of his duties of independence and of impartiality, constitutes a grave professional fault, without prejudice to eventual judicial consequences.


The law sanctions any person who attempts to influence the judge in an illicit manner.



Article 110


The presiding magistrates are only subject to the application of the law alone. The decisions of justice are rendered on the sole foundation of the impartial application of the law alone.


The prosecuting magistrates [du parquet] are held to the application of the law and must conform to written instructions, conforming to the law, emanating from the hierarchic authority.



Article 111


The magistrates enjoy the freedom of expression, in compatibility with their right of reserve and the judicial ethic.


They may belong [adherer] to associations or create professional associations, within respect for the duties of impartiality and of independence of justice and within the conditions provided for by the law.


They may not belong to political parties or to trade-union organizations.



Article 112


The statute of the magistrates is established by an organic law.



Of the Superior Council of the Judicial Power



Article 113


The Superior Council of the Judicial Power sees to the application of the guarantees accorded to the magistrates, notably concerning their independence, their appointment, their advancement, their retirement and their discipline.


On its initiative, it drafts the reports on the state of justice and of the judicial system, and presents appropriate recommendations in the matter.


At the demand of the King, of the government or of the Parliament, the Council emits its substantiated [circonstancies] opinion on any question relating to justice, under reserve of the principle of the separation of powers.



Article 114


The individual decisions of the Superior Council of the Judicial Power are susceptible to recourse for excess of power before the highest administrative jurisdiction of the Kingdom.



Article 115


The Superior Council of the Judicial Power is presided over by the King. It is composed:







•
of the First-President of the Court of Cassation in the status of President-Delegate [President-delegue];






•
of the Procurator General of the King before the Court of Cassation;






•
of the President of the First Chamber of the Court of Cassation;






•
of 4 representatives elected, from among them, by the magistrates of the courts of appeal;






•
of 6 representatives elected, from among them, by the magistrates of the jurisdictions of first instance [degre];






•
a representation of [women] magistrates must be assured, from among the ten members elected, in proportion to their presence in the corps of the magistrature;






•
of the Mediator;






•
of the President of the National Council of the Rights of Man [Conseil national des droits de l'Homme];






•
of 5 notable persons [personnalites] appointed by the King, recognized for their competence, their impartiality and their probity, as well as for their distinguished contribution [apport] in favor of the independence of justice and of the primacy of the law, of which one member is proposed by the Secretary General of the Superior Council of the Ulema.





Article 116


The Superior Council of the Judicial Power holds at least two sessions per year.


It is provided with [dispose] administrative and financial autonomy.


In disciplinary matters, the Superior Council of the Judicial Power is assisted by the experienced magistrate-inspectors [magistrats-inspecteurs].


The election, the organization and the functioning of the Superior Council of the Judicial Power, as well as the criteria relative to the management of the career of the magistrates and the rules of the disciplinary procedure are established by an organic law.


In the matters concerning the prosecuting magistrates, the Superior Council of the Judicial Power takes into consideration the reports of evaluation established by the hierarchic authority to which they relate.



Of the Rights of the Persons amenable to Justice and of the Rules of Functioning of Justice



Article 117


The judge is in charge of the protection of the rights and freedoms and of the judicial security of the persons and of the groups, as well as of the application of the law.



Article 118


Access to justice is guaranteed to every person for the defense of their rights and of their interests protected by the law.


Any act of regulatory or individual nature, taken in administrative matters, may be made the object of recourse before the competent administrative jurisdiction.



Article 119


Any defendant or accused is presumed innocent until his condemnation by decision of justice having acquired the force of res judicata [force de chose jugee].



Article 120


Every person has the right to an equitable process and to a judgment rendered in a reasonable time.


The rights to defense are guaranteed before all the jurisdictions.



Article 121


In the case where the law provides for it, justice is gratuitous for those who cannot dispose of resources sufficient to plead [ester] in justice.



Article 122


The damages caused by a judicial error create [ouvrent] right to a reparation at the expense [charge] of the State.



Article 123


The hearings are public, except when the law provides otherwise.



Article 124


The judgments are rendered and executed in the name of the King and by virtue of the law.



Article 125


Each judgment is substantiated [motive] and pronounced in public hearing within the conditions provided for by the law.



Article 126


The definitive judgments are imposed on all.


The public authorities must give [apporter] the necessary assistance when this is required during the process. They are equally held to give [preter] their assistance to the execution of the judgments.



Article 127


The ordinary or specialized jurisdictions are created by the law.


Jurisdictions of exception may not be created.



Article 128


The judicial police act under the authority of the public ministry and of the examining judges [juges d'instruction] in all which concerns the inquiries and the investigations necessary to research the infractions, to the arrest of the delinquents and for the establishment of the truth.



Title VIII. Of the Constitutional Court



Article 129


A Constitutional Court is instituted.



Article 130


The Constitutional Court is composed of twelve members appointed for a mandate of nine years non-renewable. Six members are designated by the King, of which one member is proposed by the Secretary General of the Superior Council of the Ulema, and six members are elected, half by the Chamber of Representatives, [and] half by the Chamber of Councilors from among the candidates presented by the Bureau of each Chamber, at the end of a vote by secret ballot and with the majority of two-thirds of the members composing each Chamber.


If the two Chambers of Parliament or one of them do not elect the members specified within the legal time required for the renewal, the Court exercises their attributions and renders its decisions on the basis of a quorum not counting the members not re-elected.


Each category of members is renewed by thirds every three years.


The President of the Constitutional Court is appointed by the King, from among the members composing the Court.


The members of the Constitutional Court are chosen from among the notable persons disposing of a high attainment of knowledge [formation] in the juridical domain and of a judicial competence, doctrinal or administrative, having exercised their profession for more than fifteen years, and recognized for their impartiality and their probity.



Article 131


An organic law determines the rules of organization and of functioning of the Constitutional Court, as well as the procedure which is followed before it and the situation of its members.


It determines equally the incompatible functions, of which[,] notably[,] are those relative to the liberal professions, establishes the conditions of the two first triennial renewals and the modalities of replacement of the members impeached [empeches], [who] have resigned, or [who] have died in the course of the mandate.



Article 132


The Constitutional Court exercises the attributions which are devolved on it by the Articles of the Constitution and the provisions of the organic laws. It decides, moreover, on the regularity of the election of the members of Parliament and of the operations of referendum.


The organic laws before their promulgation and the regulations of the Chamber of Representatives and of the Chamber of Councilors, before their implementation, must be submitted to the Constitutional Court which decides on their conformity to the Constitution.


To the same ends, the laws, before their promulgation, may be deferred to the Constitutional Court by the King, the Head of Government, the President of the Chamber of Representatives, the President of the Chamber of Councilors, or by one-fifth of the members of the Chamber of Representatives or forty members of the Chamber of Councilors.


In the case provided for in the second and third paragraphs of this Article, the Constitutional Court decides within a time of one month counting from its referral to [the matter]. However, at the demand of the government, if there is urgency, this time is reduced to eight days.


In these same cases, the referral of [the matter] to the Constitutional Court suspends the time period for promulgation.


It decides on the regularity of the election of the members of the Parliament within a time of one year, counting from the date of expiration of the legal time of recourse. However, the Court can decide beyond this time, by substantiated decision, in the case where the number of recourses or their nature requires it.



Article 133


The Constitutional Court is competent to take cognizance of a pleading [exception] of unconstitutionality raised in the course of a process, when it is maintained by one of the parties that the law on which the issue of the litigation depends, infringes the rights and freedoms guaranteed by the Constitution.


An organic law establishes the conditions and modalities of application of this Article.



Article 134


A provision declared unconstitutional on the foundation of Article 132 of this Constitution may not be promulgated or implemented. A provision declared unconstitutional on the foundation of Article 133 is abrogated counting from the date specified by the Constitutional Court in its decision.


The decisions of the Constitutional Court are not susceptible to any recourse. They impose themselves on the public powers and on all the administrative and jurisdictional authorities.



Title IX. Of the Regions and of the Other Territorial Collectivities



Article 135


The territorial collectivities of the Kingdom are the regions, the prefectures, the provinces and the communes.


They constitute moral persons of public law, which democratically administer [gerent] their affairs.


The Councils of the regions and of the communes are elected by direct universal suffrage.


Any other territorial collectivity is created by the law, the case arising, in substitution of one or more [of the] collectivities mentioned in the first paragraph above.



Article 136


The regional and territorial organization is based [repose] on the principle of free administration, of cooperation and of solidarity. It assures the participation of the populations concerned in the management of their affairs and favors their contribution to [a] complete and lasting human development.



Article 137


The regions and the other territorial collectivities participate in the implementation of the general policy of the State and in the enactment [elaboration] of the territorial policies through their representatives in the Chamber of Councilors.



Article 138


The presidents of the Councils of the regions and the presidents of the other territorial collectivities execute the deliberations and decisions of these Councils.



Article 139


The participative mechanisms of dialog and of acting in concert [concertation] are implemented by the regional Councils and the Councils of the other territorial collectivities so as to favor the participation [implication] of the citizens [feminine] and the citizens [masculine], and of the associations in the enactment and the application [suivi] of the programs of development.


The citizens [feminine] and the citizens [masculine] and the associations can exercise the right of petition with a view of demanding the inclusion [inscription] in the agenda of the Council, a question relevant to its competence.



Article 140


On the basis of the principle of solidarity, the territorial collectivities have their own competences, competences divided with the State and those which are transferable to them by the latter.


The regions and the other territorial collectivities are provided, within their respective domains of competences and within their territorial resort, [with] a regulatory power for the exercise of their attributions.



Article 141


The regions and the other territorial collectivities dispose of their own financial resources and of financial resources allocated [affectees] by the State.


Any transfer of competences of the State to the regions and the other territorial collectivities must be accompanied by a transfer of corresponding resources.



Article 142


A fund of social improvement [fonds de mise a niveau sociale] allocated for the absorption [resorption] of the deficits in matters of human development, of infrastructure and of equipment, is created, for a specific period, for the benefit of the regions.


A fund of inter-regional solidarity [fonds de solidarite interregionale] in consideration of an equitable division of resources, with a view to reduce the disparities between the regions, is created as well.



Article 143


No territorial collectivity may exercise the guardianship [tutelle] of another.


In the enactment and the application of the programs of regional development and of the regional schemes of management of the territories, the region assures, under the supervision of the President of the Council of the region, a preeminent role for good relations [rapport] with the other territorial collectivities, within respect for the competences and these latter.


When the concurrence [concours] of several territorial collectivities is necessary for the realization of a project, the collectivities concerned determine [conviennent] the modalities of their cooperation.



Article 144


The territorial collectivities may constitute groups [groupements] with a view to mutual action [mutualisation] of programs and of means.



Article 145


In the territorial collectivities, the walis of regions and the governors of provinces and prefectures represent the central power.


In the name of the government, they assure the application of the laws, implement the governmental regulations and decisions and exercise the administrative control.


The walis and governors assist the presidents of the territorial collectivities and[,] notably[,] the presidents of the Councils of the regions in the implementation of the plans and the programs of development.


Under the authority of the ministers concerned, they coordinate the activities of the deconcentrated services of the central administration and see to their good functioning.



Article 146


An organic law establishes notably:







•
the conditions of democratic management of their affairs by the regions and the other territorial collectivities, the number of members of their councils, the rules relative to the eligibility, to the incompatibilities and to the case of the interdiction of accumulation of mandates, as well as the electoral regime and the provisions designed [visant] to assure the better participation of women within these councils;






•
the conditions of execution, by the presidents of the Councils of the regions and the presidents of the Councils of the other territorial collectivities, of the deliberations and of the decisions of said Councils, in accordance with the provisions of Article 138;






•
the conditions of exercise[,] by the citizens [feminine] and the citizens [masculine] and the associations of law[,] of the right of petition provided for by Article 139;






•
[their] own competences, the competences divided with the State and those which are transferred to the regions and to the other territorial collectivities, provided for in Article 140;






•
the financial regime of the regions and the other territorial collectivities;






•
the origin of financial resources of the regions and the other territorial collectivities provided for in Article 141;






•
the resources and the modalities of functioning of the Fund of social improvement and of the Fund of interregional solidarity provided for in Article 142;






•
the conditions and the modalities of the constitutions of the groups provided for in Article 144;






•
the provisions favoring inter-communal development, as well as the mechanisms designed to assure the adaptation of the territorial organization in this sense;






•
the rules of governance relative to the good functioning of the free administration, to the control of the management of the funds and programs, to the evaluation of the actions and to the rendering of accounts.





Title X. Of the Court of Accounts



Article 147


The Court of Accounts [Cour des Comptes] is the superior institution of control of the public finances of the Kingdom. Its independence is guaranteed by the Constitution.


The Court of Accounts has for its mission the consolidation and the protection of the principles and values of good governance, of transparency and of the rendering of the accounts of the State and of the public organs [organismes].


The Court of Accounts is charged to assure the superior control of the execution of the laws of finance. It assures the regularity of the operations of receipts and expenditures of the organs [organismes] submitted to its control by virtue of the law and appraises [apprecie] the management of them. It sanctions, the case arising, the omissions of the rules which govern said operations.


The Court of Accounts controls and assures the submission [suivi] of the declarations of patrimony, audits the accounts of the political parties and verifies the regularity of the expenditures of the electoral operations.



Article 148


The Court of Accounts assists the Parliament in the domains of control of the public finances. It responds to the questions and consultations in relation to the functions of legislation, of control and of evaluation, exercised by the Parliament and relative to the public finances.


The Court of Accounts gives [apporte] its assistance to the judicial instances.


The Court of Accounts assists the government in the domains relevant to is competence by virtue of the law.


It publishes all of its works including the specific reports and the jurisdictional decisions.


It submits to the King and annual report on all of its activities, which it transmits equally to the Head of Government and to the Presidents of the two Chambers of the Parliament. This report is published in the Bulletin officiel of the Kingdom.


A commentary on the activities of the Court is presented by its First President before the Parliament. It is followed by a debate.



Article 149


The regional Courts of accounts are charged to assure the control of the accounts and of the management of the regions and of the other territorial collectivities and of their groups [groupements].


It sanctions, the case arising, the omissions to the rules which govern these operations.



Article 150


The attributions, the rules of organization, and the modalities of functioning of the Court of Accounts and of the regional courts of accounts are established by the law.



Title XI. Of the Economic, Social and Environmental Council



Article 151


An Economic, Social and Environmental Council is instituted.



Article 152


The Economic, Social and Environmental Council may be consulted by the government, by the Chamber of Representatives and by the Chamber of Councilors on all the questions of economic, social or environmental character.


It gives its opinion on the general orientations of the national economy and of lasting development.



Article 153


The composition, the organization, the attributions and the modalities of the functioning of the Economic, Social and Environmental Council are established by an organic law.



Title XII. Of Good Governance



General Principles



Article 154


The public services are organized on the basis of equal access of the citizens [feminine] and the citizens [masculine], of equitable covering of the national territory and of continuity of payments [prestations] rendered.


They are submitted to the norms of quality, of transparency, of the rendering of accounts and of responsibility, and are governed by the democratic principles and values consecrated by the Constitution.



Article 155


The agents of the public services exercise their functions following the principles of respect for the law, for neutrality, for transparency, for probity and for [the] general interest.



Article 156


The public services listen to [sont a l'ecoute] their users and assure attention to [suivi] their observations, proposals and grievances.


They render account of the management of the public monies in accordance with the legislation in force and are submitted, in this regard, to the obligations of control and of evaluation.



Article 157


A charter of the public services establishes the whole [l'ensemble] of the rules of good governance relative to the functioning of the public administrations, of the regions and of the other territorial collectivities and of the public organs [organismes].



Article 158


Any person, elected or appointed, assuming a public office [charge] must make, in accordance with the modalities established by the law, a written declaration of assets and credits [actifs] held by them, directly or indirectly, from the commencement [prise] of [their] functions, in the course of service [activite] and at the cessation of it.



Article 159


The instances in charge of good governance are independent. They benefit from the support of the organs of the State. The law can, if necessary, create other instances of regulation and of good governance, in addition to those specified below.



Article 160


All of the institutions and instances specified in Articles 161 to 170 of this Constitution must present a report on their activities, at least one time per year. These reports are made the object of a debate in the Parliament.



The Institutions and Instances of Protection of Rights and Freedoms of Good Governance of Human and Lasting Development and of Participative Democracy



The Instances of the Protection and of the Promotion of the Rights of Man



Article 161


The National Council of the Rights of Man [Conseil nationale des droits de l'Homme] is a pluralist and independent national institution, charged with taking cognizance of all the questions relative to the defense and to the protection of the Rights of Man and of the freedoms, to the guarantee their full exercise and their promotion, as well as the preservation of the dignity, of the individual and collective rights and freedoms of the citizens [feminine] and the citizens [masculine], and this, with strict respect for the national and universal referents [referentiels] in the matter.



Article 162


The Mediator [Le Mediateur] is an independent and specialized national institution which has for its mission, within the framework of the relations between the administration and the users, to defend the rights, to contribute to reinforcing the primacy of the law and to disseminate [diffuser] the principles of justice and of equity, and the values of moral behavior [moralisation] and of transparency in the managing of the administrations, of the public establishments, of the territorial collectivities and of the organs [organismes] endowed with prerogatives of public authority [puissance].



Article 163


The Council of the Moroccan Community Abroad [Conseil de la communaute marocaine a l'etranger] is charged[.] notably[] to give its opinion on the orientations of public policies permitting assurance to the Moroccans resident abroad [of] the maintenance of close ties [liens etoits] with their Moroccan identity, to guarantee their rights, to preserve their interests, [so as] to contribute to the human and lasting development of their Country, Morocco, and to its progress.



Article 164


The authority charged with parity and with the struggle against all forms of discrimination, created by virtue of Article 19 of this Constitution, sees[,] notably[,] to the respect for the rights and freedoms specified in said Article, under reserve of the attributions devolved to the National Council of the Rights of Man.



The Instances of Good Governance and of Regulation



Article 165


The High Authority of Broadcasting [Haute autorite de la communication audiovisuelle] is charged to see to the respect for pluralist expression of the currents of opinion and of thought and of the right to information, within the domain of broadcasting and this, within respect for the fundamental values of civilization and for the laws of the Kingdom.



Article 166


The Council of Competition [Conseil de la concurrence] is an independent institution charged, within the framework of the organization of free and fair competition, to assure the transparency and the equity of economic relations, notably through the analysis and the regulation of the competition in the markets, the control of anti-competitive practices, and unfair commercial practices and of the operations of economic concentration and of monopoly.



Article 167


The National Instance of Probity, of the Prevention and of the Struggle Against Corruption [Instance nationale de probite, de la prevention et de la lutte contre la corruption], created by virtue of Article 36, has for its mission[,] notably[,] to initiate, to coordinate, to supervise and to assure the following [suivi] of the implementation of the policies of prevention and of the struggle against corruption, to receive and to disseminate information in this domain, to contribute to the moral behavior of public life and to consolidate the principles of good governance, the culture of public service and the values of responsible citizenship.



Instances of Promotion of Human and Lasting Development and of Participative Democracy



Article 168


A Superior Council of Education, of Attainment of Knowledge and of Scientific Research [Conseil superieur de l'education, de la formation et de la recherche scientifique] is created.


This Council constitutes a consultative instance charged to give its opinion on all the public policies and on all the questions of national interest concerning education, teaching and scientific research, as well as on the objectives and the functioning of the public services responsible [charges] in these domains. It contributes equally to the evaluation of the public policies and programs operating [mends] in these domains.



Article 169


The Consultative Council of the Family and of Childhood [Conseil consultatif de la famille et de l'enfance], created by virtue of Article 31 of this Constitution, has for its mission to assure the following of the situation of the family and of childhood, giving its opinion on the national plans relative to these domains, of animating the public debate on family policy and to assure the attention to [suivi] the realization of national programs, initiated by the various [differents] competent departments, structures and organs [organismes].



Article 170


The Consultative Council of Youth and of Associative Action [Conseil consultatif de la jeunesse et de l'action associative], created by virtue of Article 33 of this Constitution, is a consultative instance within the domains of the protection of youth and of the promotion of associative life. It is charged to study and to follow the questions [of] interest to these domains and to formulate the proposals on any subject of economic, social and cultural order [of] direct interest to youth and associative action, as well as the development of the creative energies of youth, and their inducement [incitation] to participation in the national life, in the spirit of responsible citizenship.



Article 171


The laws establish the composition, the organization, the attributions and the rules of functioning of the institutions and instances specified in Articles 161 to 170 of this Constitution and, the case arising, the case of incompatibilities.



Title XIII. Of the Revision of the Constitution



Article 172


The initiative of the revision of the Constitution belongs to the King, to the Head of Government, and to the Chamber of Representatives and to the Chamber of Councilors.


The King can submit directly to referendum the bill of revision of which He takes the initiative.



Article 173


The proposal of revision emanating from one or several of the members of one of the two Chambers of Parliament may only be adopted by a vote with the majority of two-thirds of the members who compose it.


This proposal is submitted to the other Chamber which adopts it with the same majority of two-thirds of the members who compose it.


The proposal of revision emanating from the Head of Government is submitted to the Council of Ministers, after deliberation in the Council of Government.



Article 174


The bills and proposals of revision of the Constitution are submitted by Dahir to referendum.


The revision of the Constitution is definitive after having been adopted by way [vole] of referendum.


The King can, after having consulted the President of the Constitutional Court, submit by Dahir to Parliament a bill of revision of certain provisions of the Constitution.


The Parliament, convoked by the King in joint Chambers, approves it with the majority of two-thirds of the members of the Parliament.


The Internal Regulations of the Chamber of Representatives establishes the modalities of application of this provision.


The Constitutional Court controls the regularity of the procedure of this revision and proclaims the results.



Article 175


No revision may infringe the provisions relative to the Muslim religion, on the monarchic form of the State, on the democratic choice of the Nation or on [those] acquired in matters of [the] freedoms and of fundamental rights inscribed in this Constitution.



Title XIV. Transitory and Final Provisions



Article 176


Until the election of the Chambers of the Parliament provided for by this Constitution, the Chambers actually in [their] functions continue to exercise their attributions, notably to vote the laws necessary for the establishment [mise en place] of the new Chambers of Parliament, without prejudice to the application of Article 51 of this Constitution.



Article 177


The Constitutional Council [Conseil Constitutionnel] in [its] functions shall continue to exercise its attributions while awaiting the installation of the Constitutional Court provided for by this Constitution.



Article 178


The Superior Council of the Magistrature [Conseil superieur de la magistrature], actually in its functions, shall continue to exercise its attributions until the installation of the Superior Council of the Judicial Power provided for by this Constitution.



Article 179


The texts in force relative to the institutions and instances cited in Title XII, as well as those concerning the Economic and Social Council and the Superior Council of Teaching, remain in force until their replacement, in accordance with the provisions of this Constitution.



Article 180


Under reserve of the transitory provisions provided for in this Title, the text of the Revised Constitution, promulgated by Dahir No. 1-96-157 of 23 joumada I 1417 (7 October 1996), is abrogated.

